Citation Nr: 1235207	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-16 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

2.  Whether new and material evidence has been received to reopen a claim for service connection for pseudofolliculitis barbae (PFB), claimed as a skin rash.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from August 1971 to December 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a hearing before a Veterans Law Judge in his April 2010 substantive appeal.  However, in May 2010 and September 2011 written correspondence, the Veteran withdrew his request for a hearing.  

Because the current appeal includes VA medical records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of the electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

At some point between June 2002 and August 2009, the Veteran's original claims file apparently became missing.  The evidence of record includes an October 2009 lost file tracking sheet noting that the claims file was rebuilt.  The Board has been presented with a rebuilt claims file.  However, the Board finds that further attempts to rebuild the claims folder are needed.  In a case in which a veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist him in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty includes obligation to search for alternative medical records which might verify the veteran's statements.  Moore v. Derwinski, 1 Vet. App. 401 (1991).

Initially, there is no indication by the RO that the claims file was rebuilt in accordance with the instructions of the Department of Veterans Affairs, Veterans Benefits Administration, Manual M21-1MR, Part III, Subpart ii, Chapter 4, Section D.  Specifically, in accordance with VA protocol, the Records Management Center (RMC) in St. Louis should have been searched.  In this regard, a "BIRLS" inquiry printout indicates that the claims file night have been at the RMC. The rebuilt claims file does not show whether the RMC was requested to conduct a missing folder search.  

Furthermore, the Veteran contends that he received medical treatment overseas at the Department of the Army headquarters, United States Army Base Command in Machinato, Okinawa, Japan.  The Board finds that a request for clinical records from that Army Hospital from August 1972 to December 1972 must be made.  Because clinical medical records are sometimes filed under the name of the facility, and not the Veteran, there is a chance that records related to the veteran's medical treatment while in Okinawa, Japan are available at the National Personnel Records Center (NPRC).  Therefore, a remand is necessary to make appropriate attempts to obtain any available records. 

In addition, the Veteran was previously denied service connection for PFB and was notified of that decision in June 2002.  However, a copy of the rating decision, and any other related records held by the RO in regard to this decision are not associated with the claims file and should be obtained on remand. 

Lastly, although VA medical records from the Central Texas Health Care System, dated from October 2007 to May 2012 have been associated with Virtual VA, VA medical records prior to October 2007 and after May 2012 are not included.  Those records are in VA possession and have not been included in Virtual VA or in the claims file itself.   Pursuant to VA Adjudication Procedure Manual, M21-1 (M21- 1), Part III, Subpart ii, Chapter 4, Section D, the Veteran's VA treatment records and reports of examinations and private treatment records should be obtained and associated with the claims file.  The duty to assist requires that VA make further attempts to obtain those records.  38 C.F.R. § 3.159(c), (d), (e) (2011).

Accordingly, the case is REMANDED for the following actions:

1.   Take all procedurally appropriate actions to locate the original claims folder or, if necessary, rebuild the original claims file in accordance M21-1MR, Parts II and III. If the original claims file is not obtained, all procedurally appropriate actions should be taken to rebuild the claims folder.  Actions should include, but not be limited to, providing specific notice requesting the Veteran to provide any documents in his possession pertaining to his claim on appeal that are not currently in the rebuilt claims file, and providing reasonable assistance, to the extent appropriate, in obtaining documents from any potential sources identified by the Veteran.  Also, secure copies of all pertinent electronic records, to include copies of any administrative decisions, rating decisions, statements of the case, and supplemental statements of the case, and correspondence.

2.  Request the Veteran's clinical records from NPRC for the medical facilities located at the United States Army Base Command in Okinawa, Japan, from August 1972 to December 1972.  Clinical records are sometimes filed under the facility name rather than the Veteran's name.

3.  If efforts to obtain the Veteran's service medical records are unsuccessful through the NPRC, request records from the Records Management Center (RMC), the National Archives and Records Administration (NARA), the Veteran's reserve unit, and any other appropriate depository.  All reasonable attempts should be made to obtain the records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that the records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide the records.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2011).

4.  Contact the Veteran and again inform him that his claims file was lost and is being rebuilt.  Request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his psychiatric disabilities or PFB.  Specifically request that the Veteran identify when he began seeking treatment for the claimed disabilities at VA.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent treatment records identified by him in response to this request which are not of record.

5.  Obtain and associate copies of the Veteran's VA medical records with the claims folder, to specifically include all outstanding medical records from the VA Central Texas Health Care System, dated prior to October 2007 and from May 2012 to the present, and all VA medical records from any other VAMCs identified by the Veteran. 

6.  If after completing the above development, a VA examination is deemed warranted, schedule the Veteran for an appropriate VA examination.

7.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

